DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-5 and 7-8 have been canceled. Claims 9-10 have been added. Claims 1, 6, and 9-10 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al (JP JP2019060275A) hereinafter Miyata.
Claim 1:
Miyata discloses a reservoir tank (Fig. 4, Item 20) comprising: a tank body in which cooling fluid is stored (11); an inflow pipe for sending the cooling fluid into the tank body (14); a discharge pipe for discharging the cooling fluid from the tank body (30); and a columnar member erected inside the tank body (Para. 0044; Item 38), wherein the inflow pipe is connected to the tank body vertically below a liquid level of the cooling fluid stored inside the tank body (14), the columnar member extends in a substantially vertical direction when viewed along a center line of the inflow pipe (Para. 0044; Item 38), and an entire bottom surface of the columnar member is attached to a bottom wall of the tank body, and side surfaces of the columnar member are spaced from the side wall of the tank body so that a flow of the cooling fluid flowing from the inflow pipe into the tank body is divided in a horizontal direction by the columnar member (Para. 0044; Items 38, 51, 52), a part of the columnar member is disposed on an extension line of the center line of the inflow pipe. (14, 38, 50)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Tanaka (IDS: JP2005248753A) hereinafter Tanaka.
Claim 6:
Miyata, as shown in the rejection above, discloses all the limitations of claim 1
Miyata doesn’t explicitly disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid, and the columnar member is a solid member.
However, Tanaka does disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid, and the columnar member is a solid member. [Fig 10, Item 76]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reservoir tank of Miyata with the columnar member of Tanaka to reduce the resistance of flow in to the tank while ensuring separation.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata as applied to claim 1 above, and further in view of Tanaka and Burke (US 2008/0271396 A1) hereinafter Burke.
Claim 9:
Miyata, as shown in the rejection above, discloses all the limitations of claim 1
Miyata doesn’t explicitly disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid, and
However, Tanaka does disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid [Fig 10, Item 76].
Further, Burke discloses the columnar member is hollow with no inlet and outlet for the cooling fluid to come in and out. [Para. 0021]
Miyata in view of Tanaka teaches a prior art reservoir tank with a convex columnar member which receives inflow liquid
	Burke teaches a prior art support shaft using a known technique that is applicable to the tank of Miyata in view of Tanaka, namely, the technique of having a hollow shaft to reduce weight.
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Burke to the reservoir tank of Miyata in view of Tanaka would have yielded predicable results and resulted in an improved system, namely, a system that would perform similarly while reducing weight.
Claim 10:
Miyata, as shown in the rejection above, discloses all the limitations of claim 1
Miyata doesn’t explicitly disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid, the columnar member is hollow, and an inner space and an outer space of the columnar member are isolated to prevent the cooling fluid from come in and out.
However, Tanaka does disclose wherein a cross-sectional shape of the columnar member in a horizontal plane is convex toward an upstream side of a flow of the cooling fluid [Fig 10, Item 76].
Further, Burke discloses the columnar member is hollow, and an inner space and an outer space of the columnar member are isolated to prevent the cooling fluid from come in and out. [Para. 0021]
Miyata in view of Tanaka teaches a prior art reservoir tank with a convex columnar member which receives inflow liquid 
Burke teaches a prior art support shaft using a known technique that is applicable to the tank of Miyata in view of Tanaka, namely, the technique of having a hollow shaft to reduce weight. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Burke to the reservoir tank of Miyata in view of Tanaka would have yielded predicable results and resulted in an improved system, namely, a system that would perform similarly while reducing weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747